Opinion by
Judge Paynter
Affirming.
The indictment in this case was based upon sec. 1972, Ky. Stats. 1903, which reads as follows: “If any person, being the owner or controller of the tables called 'pigeon-hole tables,’ or any table similar thereto, or any billiard table, shall knowingly suffer or permit, for compensation or reward, any minor under the age of twenty-one years, without the written permission of the parent or guardian *104of said minor, to play any game thereon, either by betting or not betting.” The lower court, among other instructions, gave the following: “The phrase ‘knowingly suffer or permit,’ as used and applied in the first instruction, means that the defendant must have suffered or permitted Sam Burton to play pool on his tables with the knowledge that he was under twenty-one years of age.” This appeal seems to have been prosecuted because the lower court gave this instruction; it being claimed that the definition given the phrase “knowingly suffer or permit” is incorrect. Under the section of the statute, supra, the owner or controller of the table must know the party playing upon it is a minor before he is guilty of an offense under it. He is not guilty of an offense if he permits a minor to play upon his table when he is ignorant as to his age. If the Legislature had intended to impose a penalty for permitting or suffering a minor to play upon the table, it would have so declared. Had such been the intention, the word “knowingly” would not have been used in the statute.
The judgment is affirmed.